¶ 82. {concurring). I agree with the majority's determination that an evidentiaiy hearing is the appropriate remedy when the defendant's motion properly demonstrates that the defendant did not knowingly, intelligently, and voluntarily waive the right not to testify. I join the majority in affirming the circuit court's conclusion that the defendant in the present case knowingly, intelligently, and voluntarily waived his right not to testify.
¶ 83. I part company with the majority on the question whether an on-the-record colloquy with the defendant should be merely recommended as good practice or required. The majority adopts the former position; I would adopt the latter.1
*716¶ 84. The right to testify on one's own behalf is a fundamental right.2 Likewise, the right not to testify is a fundamental constitutional right.3 Neither right is presumed to be invoked or waived.4 Exercising either of the mutually exclusive (but complementary) fundamental rights necessarily requires the waiver of the other equally fundamental right.
¶ 85. I conclude that an on-the-record colloquy should be mandated because, as the court precisely stated in State v. Klessig, 211 Wis. 2d 194, 206, 564 N.W.2d 716 (1997): "Conducting such an examination of the defendant is the clearest and most efficient means of insuring that the defendant has validly waived his right. . . and of preserving and documenting that valid waiver for purposes of appeal and postconviction motions. Thus a properly conducted colloquy serves the dual purposes of ensuring that a defendant is not deprived of his constitutional rights and of efficiently guarding our scarce judicial resources. We hope that our reaffirmation of the importance of such a colloquy will encourage the circuit courts to continue their vigilance in employing such examinations."
*717¶ 86. For waiver of the right to testify, this court has already balanced the benefits and risks of a mandatory colloquy in favor of requiring an on-the-record colloquy.5 Nothing supports the majority's arriving at a different balance in the present case when addressing a defendant's waiver of the right not to testify.
¶ 87. The Wisconsin Criminal Jury Instructions Committee supports mandating a colloquy, explaining "that a similar inquiry [to the one made when a defendant seeks to waive the right to testify] should be conducted when the defendant decides to testify, because a constitutional right is involved regardless of the decision that is made."6
¶ 88. The Wisconsin Criminal Jury Instructions Committee supports approaching the waiver of both the right to testify and the right not to testify in a consistent manner. Special Material 28 (SM-28) provides a series of suggested inquiries that a court should engage in with a defendant and defense counsel to ensure a waiver of the right to testify or the right not to testify is knowing, intelligent, and voluntary.7 The questions provided are merely suggestions. "If the defendant's replies indicate a possible lack of understanding, *718follow-up questions or allowing additional consultation between the defendant and defense counsel may be advisable."8
¶ 89. Requiring a colloquy to waive both fundamental, complementary constitutional rights makes sense: it creates a consistent approach and should not present a challenge to the circuit courts.
¶ 90. The majority's approach creates inconsistent requirements for the circuit court in dealing with the waiver of these complementary fundamental constitutional rights. In the process, the majority provides an inconsistent analysis, ultimately providing a confusing directive.
*719¶ 91. In one breath, the majority portends the danger of influence and encroachment into the attorney-client relationship when a circuit court engages in an on-the-record colloquy regarding the right not to testify. Majority op., ¶ 66. In the next breath, the majority advises that conducting a colloquy "is the clearest and most efficient means" of ensuring that a defendant has validly waived the right not to testify, and so recommends it. Majority op., ¶ 67.
¶ 92. As I see it, requiring an on-the-record colloquy ensures a defendant is not deprived of a fundamental constitutional right and limits the need for a retrospective evidentiary hearing.
¶ 93. Because constitutional rights and the interests of trial and appellate judicial efficiency are advanced by a consistent and clear bright-line rule, I would mandate an on-the-record colloquy regarding a defendant's waiver of the right not to testify.
¶ 94. For the foregoing reasons, I concur.
¶ 95. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 The court of appeals apparently agrees with my position. It stated:
We have previously noted that we do "not possess any supervisory authority which would permit [us] to promulgate rules of criminal practice and procedure.". . . Bather, "Wisconsin's constitution and statutes limit such a law-developing or law-declaring function exclusively to the Wisconsin Supreme Court." Our constitution gives the supreme court supervisory authority over all of the courts of this state, but delegates such authority to the court of appeals only over "the courts in the district." A mandate that all courts in Wisconsin must conduct a colloquy to ensure a defendant knowingly and voluntarily waives the right not to testify must therefore come from the supreme court. Although we cannot require a colloquy, we do recommend it as good practice.
*716State v. Jaramillo, 2009 WI App 39,16-17, 316 Wis. 2d 538, 765 N.W.2d 855 (citations omitted).


 State v. Weed, 2003 WI 85, ¶ 37, 263 Wis. 2d 434, 666 N.W.2d 485 (quoting Rock v. Arkansas, 483 U.S. 44, 53 n.10 (1987)).


 U.S. Const, amend. V ("No person ... shall be compelled in any criminal case to be a witness against himself. . . ."); Wis. Const, art. 1, § 8 ("No person... may be compelled in any criminal case to be a witness against himself or herself.").


 Courts indulge every reasonable presumption against waiver of constitutional rights and "do not presume acquiescence in the loss of fundamental rights." Johnson v. Zerbst, 304 U.S. 458, 464 (1938).


 State v. Weed, 263 Wis. 2d 434, at ¶ 41.


 3 Wis JI — Criminal, SM-28: Inquiry Regarding the Decision Whether to Testify, Comment at 2.


 Wis JI — Criminal SM-28 is entitled "INQUIRY REGARDING THE DECISIONS WHETHER TO TESTIFY," and provides:
THE FOLLOWING IS INTENDED FOR USE WHEN THE DEFENDANT HAS DECIDED TO TESTIFY AND WHEN THE DEFENDANT SEEKS TO WAVIE THE RIGHT TO TESTIFY
DIRECT THE FOLLOWING QUESTIONS TO THE DEFENDANT:
"Do you understand that you have a constitutional right to testify?"
*718"And do you understand that you have a constitutional right not to testify?"
"Do you understand that the decision whether to testify is for you to make?"
"Has anyone made any threats or promises to you to influence your decision?"
"Have you discussed your decision whether or not to testify with your lawyer?"
"Have you made a decision?"
"What is that decision?"
DIRECT THE FOLLOWING QUESTION TO DEFENSE COUNSEL:
"Have you had sufficient opportunity to thoroughly discuss this case and the decision whether to testify with the defendant?"
"Are you satisfied that the defendant is making the decision knowingly, intelligently, and voluntarily?"
THE COURT SHOULD STATE THE APPROPRIATE FINDING ON THE RECORD


 3 Wis JI — Criminal, SM-28: Inquiry Regarding the Decision Whether to Testify, Comment at 2.